Exhibit 10.3

PLAIN ENGLISH INTELLECTUAL PROPERTY SECURITY AGREEMENT

This is a Plain English Intellectual Property Security Agreement dated
December 11, 2013 (this “Agreement”), by and between TRIPLEPOINT CAPITAL LLC, a
Delaware limited liability company, and GEVO, INC., a Delaware corporation
(“Gevo”).

The words “We”, “Us”, or “Our”, refer to the grantee, which is TriplePoint
Capital LLC. The words “You” or “Your” refers to the grantor, which is Gevo and
not any individual. The words “the Parties” refers to both TriplePoint Capital
LLC and Gevo.

The Parties have entered into that certain Fourth Amendment to Plain English
Security Agreement dated as of the date hereof (the “Fourth Amendment”), and it
is a condition to the effectiveness of the Fourth Amendment that Gevo grant to
Us a lien on and a security interest (subject only to Permitted Liens) in the
below-defined Intellectual Property Collateral.

In consideration for the mutual covenants and agreements contained in the Fourth
Amendment and the Guaranty (as defined below) and this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are
acknowledged, the Parties agree as follows:

 

1. GRANT OF SECURITY INTEREST IN INTELLECTUAL PROPERTY

You grant to Us a lien upon and continuing security interest in (subject only to
Permitted Liens) all of Your right, title, and interest in, to and under all of
the following (all of the following items of property collectively will be
referred to as the “Intellectual Property Collateral”), whether now existing or
hereafter arising or acquired:

 

  •   All registered Intellectual Property listed on Schedules A, B and C
hereto, other than any intent-to-use trademark applications unless and until a
statement of use or amendment to allege use is filed and accepted by the United
States Patent and Trademark Office or any other filing is made or circumstances
otherwise change so that the interests of Gevo in such trademarks are no longer
on an “intent-to-use” basis, at which time such trademarks shall automatically
and without further action by the parties be subject to the security interest
granted by Gevo to Us hereunder, and

 

  •   any and all Proceeds of the foregoing. Notwithstanding anything contained
in this Agreement to the contrary, the term “Intellectual Property Collateral”
shall not include any assets or property that are excluded from the definition
of Collateral by operation of the last paragraph of Section 2 of the Security
Agreement.

You represent and warrant to Us that, as of the date hereof, Schedules A, B, and
C attached hereto set forth any and all Intellectual Property that You have
registered or filed an application with either the United States Patent and
Trademark Office or the United States Copyright Office, as applicable.

 

2. LOAN AGREEMENT

The security interest that is granted pursuant to this Agreement secures the
Secured Obligations whether now existing or arising hereafter. All the
capitalized terms used but not otherwise defined are used in this Agreement with
the same meaning as defined in that certain Plain English Continuing Guaranty
dated as of September 22, 2010, between You and Us, as amended by that certain
Reaffirmation and Consent of Guarantor and First Amendment to Plain English
Continuing Guaranty dated as of September 22, 2010, between You and Us (as may
be further amended, modified, revised, supplemented, extended, restated or
replaced from time to time, collectively, the “Guaranty”).



--------------------------------------------------------------------------------

3. OUR RIGHT TO SUE

Upon the occurrence and during the continuance of an Event of Default, subject
to the terms of the Plain English Security Agreement by and between Us and You
dated as of September 22, 2010 (as may be further amended, modified, revised,
supplemented, extended, restated or replaced from time to time, the “Security
Agreement”) and the Guaranty, We shall have the right, but shall in no way be
obligated, to bring suit in Our own name to enforce Your rights in the
Intellectual Property Collateral. If We commence any such suit, You shall, at
the Our reasonable request, do all lawful acts and execute and deliver all
proper documents or information that may be necessary or desirable to aid Us in
such enforcement. You shall promptly, upon demand, reimburse and indemnify Us
for all of Our costs and expenses, including reasonable attorneys’ fees, related
to Our exercise of the above mentioned rights after the occurrence and during
the continuance of an Event of Default.

 

4. FURTHER ASSURANCES

You will from time to time execute, deliver and file, alone or with Us, any
security agreements, or other documents that We may reasonably request in
writing to perfect Our Lien on the Intellectual Property Collateral. You will
from time to time obtain any instruments or documents as We may reasonably
request in writing, and take all further action that may be reasonably necessary
to carry out the provisions and purposes of this Agreement, the Security
Agreement or the other Loan Documents to confirm, perfect, preserve and protect
the Liens granted to Us under this Agreement, the Security Agreement or the
other Loan Documents. Anything contained herein to the contrary notwithstanding,
You shall only be required to make filings at the United States Patent and
Trademark Office or United States Copyright Office that are necessary to perfect
Our security interest in and to Intellectual Property Collateral and shall not
be required to take perfection steps, or make filings, in jurisdictions outside
of the United States with respect to Intellectual Property Collateral.

 

5. MODIFICATION

This Agreement can only be altered, amended or modified in a writing signed by
the Parties.

 

6. BINDING EFFECT; REMEDIES NOT EXCLUSIVE

This Agreement shall be binding upon You and Your respective successors and
assigns, and shall inure to the benefit of Us, and Our nominees and assigns
permitted under the Loan Agreement.

Our rights and remedies with respect to the Liens granted hereby are in addition
to those set forth in the Security Agreement and the other Loan Documents, and
those which are now or hereafter available to Us as a matter of law or equity.
Each of Our rights, powers and remedies provided for herein or in the Security
Agreement or any of the other Loan Documents, or now or hereafter existing at
law or in equity shall be cumulative and concurrent to every right, power or
remedy provided for herein and the exercise by Us of any one or more of the
rights, powers or remedies provided for in this Agreement, the Security
Agreement or any of the other Loan Documents, or now or hereafter existing at
law or in equity, shall not preclude the simultaneous or later exercise by any
person, including Us, of any or all other rights, powers or remedies.

 

7. GOVERNING LAW; COUNTERPARTS

This Agreement shall be deemed made and accepted in and shall be governed by and
construed in accordance with the laws of the State of California, and (where
applicable) the laws of the United States of America.

THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CONSENT TO
JURISDICTION AND VENUE, MUTUAL WAIVER OF JURY TRIAL, AND JUDICIAL REFERENCE
APPLICABLE TO THE LOAN AGREEMENT.

 

2



--------------------------------------------------------------------------------

8. TERMINATION

Upon the consummation of any sale of the Intellectual Property Collateral to any
third party pursuant to a transaction permitted by the Security Agreement or the
other Loan Documents, the Lien granted hereby with respect to the Intellectual
Property Collateral shall automatically terminate (but shall attach to the
proceeds or products thereof to the extent such proceeds are part of the
Intellectual Property Collateral or other Collateral) and We shall at the
request and at the expense of You, provide evidence of such termination.
Immediately upon the date that the Secured Obligations (other than unasserted
contingent indemnification Secured Obligations) have been paid in full in Cash,
(a) all of Your obligations under this Agreement, shall, without any other
action, consent or notice, automatically terminate, and (b) We shall deliver to
You the Intellectual Property Collateral subject to this Agreement and all
instruments of assignment executed in connection therewith, if any, free and
clear of the Liens hereof and, except as otherwise expressly provided herein,
all of Your obligations (including, without limitation, the Secured Obligations)
hereunder shall at such time automatically terminate. On and after the date that
the Secured Obligations (other than unasserted contingent indemnification
Secured Obligations) are paid in full, We will promptly execute release or other
documents and We will file or authorize the filing of appropriate termination
statements or other documents to terminate and reasonably evidence termination
of such Lien, including UCC termination statements, releases for filing with the
United States Patent and Trademark Office and/or U.S. Copyright Office and other
documents, agreements and instruments as may be necessary or as You or We may
from time to time reasonably request in connection with the release of the Liens
and claims granted.

This Agreement may be executed and delivered by facsimile or transmitted
electronically in either Tagged Image Format Files (“TIFF”) or Portable Document
Format (“PDF”) and, upon such delivery, the facsimile, TIFF or PDF signature, as
applicable, will be deemed to have the same effect as if the original signature
had been delivered by You to Us.

(Signature Page to Follow)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, You have duly executed this Agreement as of the date first
set forth above.

 

You:    GEVO, INC. Signature:   

/s/ Brett Lund

Print Name: Brett Lund

Title: Chief Licensing Officer & General Counsel

[SIGNATURE PAGE TO PLAIN ENGLISH INTELLECTUAL PROPERTY SECURITY AGREEMENT]